Citation Nr: 1618593	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of malignant melanoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1958 to August 1960.

This matter initially came before the Board of Veterans' Appeal (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was readjudicated by the Louisville, Kentucky RO, which most recently returned the case to the Board post remand.

In August 2010, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's melanoma was not present during service or for many years thereafter, is not among the identified conditions associated with exposure to contaminated water at Camp Lejeune, did not manifest to a compensable degree within one year of service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for melanoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1710(e), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 17.400 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
The Veteran was provided all required VCAA notice in a May 2008 letter, prior to the initial adjudication of the claim.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in October 2010.  VA also obtained addendum medical opinions in February 2014 and February 2016.  As the examination and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In August 2010, the Board remanded the Veteran's claim to provide him with a VA examination to determine the nature and etiology of the residuals of his melanoma. As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

Service Connection

The Veteran seeks service connection for residuals of malignant melanoma and argues that his malignant melanoma was caused by being exposed to contaminated water while stationed in Camp Lejeune, North Carolina.  The Board notes that he Veteran was granted service connection for a skin condition to include Grover's disease, Morgellons disease, eczema, and dermatitis.  However, his service connection claim for malignant melanoma remained denied.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim and the benefits sought on appeal will be denied. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Service treatment records do not show complaints, diagnosis, or treatment for melanoma.  The July 1960 separation examination is positive for moles of the back.  There is no other record of the Veteran being diagnosed with or treated for melanoma for many years thereafter and the Veteran does not contend otherwise.

VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987, specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital. 

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. § 17.400.  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

However, malignant melanoma is not a condition which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  

In September 2008, Dr. G., a private physician, wrote that he was the Veteran's dermatologist in 1992.  He stated that it was possible that the Veteran's malignant melanoma could have resulted from carcinogens in the Camp Lejeune water supply. 

In October 2008, Dr, L., a private physician, wrote that he had been the Veteran's dermatologist since 1994.  The Veteran had a history of melanoma in-situ and other precancerous lesions.  He also had been diagnosed with Grover's Disease.  Dr. L. opined that it was entirely possible that the Veteran's persistent Grover's Disease could possibly have resulted from carcinogens in the Camp Lejeune water supply.

In October 2010, the Veteran underwent a VA dermatology examination.  The VA examiner found that the Veteran did not have any malignant neoplasms of the skin and was not currently receiving treatment for malignant neoplasms of the skin. 

In February 2014, VA obtained an addendum opinion from a subject matter expert to determine the nature and etiology of the residuals associated with melanoma.  The Veteran was diagnosed with malignant melanoma in-situ of the back with no residuals.  The VA examiner opined that it was less likely than not that the Veteran's melanoma was caused by exposure to contaminated water.  He elaborated that the Veteran was only stationed at Camp Lejeune for 2 weeks and that his exposure to TCE, PCE, and Benzene was minimal as compared to the observed association between exposure to TCE and malignant melanoma in-situ after a much higher level and prolonged occupational exposure mentioned in the literature.  Malignant melanoma in-situ was diagnosed 42 years after the Veteran was stationed at Camp Lejeune.  The VA examiner also observed that the Veteran had other skin conditions that were suggestive of exposure to the sun such as basal cell carcinoma. 

In February 2016, VA obtained another medical opinion to address private medical statements of record.  The VA examiner reported that the Veteran had moles on his back in July 1960 and a diagnosis of seborrheic keratosis in February 1960.  An examination in September 1964 showed multiple moles.  Sun damaged skin was reported in November 2006 and December 2007 examination.  The VA examiner opined that the Veteran's malignant melanoma was less likely than not caused by exposure to contaminated water at Camp Lejeune.  The VA examiner explained that a review of the medical literature did not show an association between exposure to contaminated water at Camp Lejeune and malignant melanoma.  The Centers for Disease Control and the American Society of Clinical Oncology identified the risk factors for malignant melanoma as exposure to the sun through work and play, a history of sunburns in early life, and a history of moles.  She acknowledged that Dr. L. and Dr. G. stated that there was a "possibility" of association between the Veteran's malignant melanoma and exposure to contaminated water at Camp Lejeune.  The VA examiner stated that the private opinions did not cite literature to support such a possibility of association and they did not opine as to the probability of such an association.

The Board finds that the VA medical opinions are more probative than the statements provided by Dr. L. and Dr. G.  The statements provided by Dr. L. and Dr. G. are too speculative and vague to support the Veteran's claim as they said an association was only possible.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Additionally, the February 2016 VA examiner specifically considered the statements provided by Dr. L. and Dr. G.

The Board has also considered the Veteran's lay statements.  While the Veteran, as a layperson, is competent to report observable symptomatology, and is competent as a pediatrician to provide an opinion regarding his belief that his malignant melanoma was caused by contaminated water at Camp Lejeune, his opinion is probatively outweighed by the opinions rendered by the VA examiners.  The VA examiners considered the Veteran's lay statements in rendering their opinions.  They also conducted thorough reviews of the record and the relevant medical literature.  Furthermore, the VA examiners were subject matter experts and as such have more specialized training and knowledge than the Veteran. 

Furthermore, the Veteran is not entitled to service connection for melanoma based on continuity of symptomatology since the first manifestations of melanoma occurred many years after his separation from active service and he has not alleged continuity.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for the claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

The Veteran's melanoma did not manifest during service or for several decades thereafter.  There is no scientific or medical evidence or opinion of record linking it to the circumstances of his service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's melanoma or residuals thereof is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for malignant melanoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


